Case: 4:20-cv-01401-RLW Doc. #: 130 Filed: 03/04/21 Page: 1 of 2 PageID #: 1624



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

RONNOCO COFFEE LLC,                              )
                                                 )
               Plaintiff,                        )
                                                 )           No. 4:20-CV-1401 RLW
       v.                                        )
                                                 )
CHARLES PEOPLES,                                 )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Ronnoco Coffee LLC’s Motion for Leave to

File Declaration Regarding Attorneys’ Fees (ECF No. 123). No response was filed and the time

to do so has passed. The Motion will be granted.

       The Court granted Plaintiff’s Motion for Contempt (ECF No. 52) by Findings of Fact,

Conclusions of Law, and Order of Contempt (ECF No. 97), and ordered Plaintiff to “file a

memorandum with verified documentation of the attorneys’ fees it claims on its Motion for

Contempt.” (ECF No. 97 at 15.) Plaintiff submitted its Memorandum as to attorneys’ fees on

February 4, 2021. (ECF No. 104.) The Memorandum was not verified as ordered by the Court,

as pointed out by non-party Smart Beverage, Inc. in its Reply to Plaintiff’s Memorandum in

Support of Attorneys’ Fees (ECF No. 121).

       Plaintiff’s counsel states he “understood that he was verifying the documentation of

Ronnoco’s attorneys’ fees within the meaning of Rule 11 of the Federal Rules of Civil Procedure

through his signature on the memorandum.” (ECF No. 123 at 1.) The Court cannot agree with

this statement. See, e.g., Vallejo v. Amgen, Inc., 903 F.3d 733, 743 (8th Cir. 2018) (“We reject

[the] proposition that, as a general rule, attorney assertions in briefs to the court can adequately

substitute for affidavits and other forms of evidence.”). By specifying that the attorneys’ fee
Case: 4:20-cv-01401-RLW Doc. #: 130 Filed: 03/04/21 Page: 2 of 2 PageID #: 1625



memorandum be verified, the Court indicated that more than a routine signature of counsel was

needed to comply with its Order. The Court also notes that while Plaintiff’s Memorandum

refers to the attached billing entries as “verified documentation,” the exhibit itself was not signed

by Plaintiff’s counsel.

       The Declaration of Plaintiff’s counsel submitted with the Motion for Leave meets the

requirements of the Court’s Order of Contempt.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File Declaration

Regarding Attorneys’ Fees (ECF No. 123) is GRANTED.




                                                  __________________________________
                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE


Dated this 4th day of March, 2021.




                                                 2
